DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/26/2022, Claims 1-16 has been cancelled, and Claims 17 and Newly Added Claims 18-29 are pending.


REASONS FOR ALLOWANCE
Claims 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, McWeeny (US PGPub 2005/0272975), Sato (US PGPub 2008/0051626), Maguire (US PGPub 2016/0361088) and Sato (US PGPub 2010/0010293), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 17, which recite, inter alia "recognizing an orientation of the distal end of the elongated member by observing a distal indicator disposed on the elongated member which is protruded from the duodenal papilla into a duodenum, when the distal end of the elongated member reaches the branching region of the common bile duct and the cystic duct; advancing the elongated member toward the intrahepatic bile ducts; and recognizing the orientation of the distal end of the elongated member by observing a proximal indicator disposed on the elongated member which is protruded from the duodenal papilla into the duodenum, when the distal end of the elongated member reaches a branching region of the a left hepatic duct and the a right hepatic duct."  The novelty of this invention is the observation of the distal and proximal indicators such that the distal end of the elongated member reaches the correct branching region.
The closest prior arts of record teach methods of inserting an endoscopic treatment tool into a bile duct, similar to that of Claim 17, however the prior art of record does not disclose the claimed proximal and distal indicators protruding into a duodenum when the distal end elongated member reaches the appropriate branching region. McWeeny discloses an in-vivo visualization system for cannulating the papilla of the patient (Paragraph 0013). McWeeny teaches using an optical device on the distal end but fails to disclose the claimed methods of using the distal and proximal indicators to determine appropriate placement in the branching regions. Sato (‘626) discloses a method treating a fistula between a first and second duct using an endoscope (Paragraph 0156; Figure 15) however Sato ‘626 fails to disclose the claimed use of the distal and proximal indicators. Sato (‘293) discloses a treatment method for fixing a common bile duct onto a duodenum (Paragraph 0065), however also fails to disclose the claimed distal and proximal indicators. McGuire teaches a method of endoscopic ultrasound guided biliary drainage (Paragraph 0051) but also fails to disclose the claimed method step of using the distal and proximal indicators.
Because none of the prior art documents of record teach a method as recited in Claims 17-29  it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 17-29 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771

/MOHAMED G GABR/            Primary Examiner, Art Unit 3771